Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 6/12/2019.
2.	Claims 1-20 are pending in this application. Claims 1, 14 and 20 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (“He” US 2020/0211077).


a computing device configured to: harvest data from one or more original messages from an account of a seller within seller's email, wherein the original message has a number of elements arranged in a first order (see figs, 2A and 4; also see paragraphs [0033] and [0040]; e.g., extract information from email); 
assemble a modified message for each original message wherein the modified message is a customized, uniform format (see figs 2A and 4; also see paragraphs [0017]. [0033] and [0035]; e.g., transforming the message to produce a second message having a standardized set of information.) and where all modified messages each have the same elements in the same orientation (see paragraph [0037]; e.g., each message of a customer will include a sender_name that is consistently formatted and validated across all received messages), but where the orientation of the elements is different than that of the original message (see paragraph [0041]; e.g., an itemized price may insert into the generated quote (e.g., in the body of an email)); and 
route the modified messages to one of more team or individual accounts on the client portal access on the client computing devices at a client network (see paragraphs [0040]-[0042]; e.g., transmit generated quote to account manager). 

Regarding claim 2, He discloses wherein the modified message includes a link to a web address for a buyer's company based on a domain name extracted from a sender's email address (see paragraphs [0048] and [0096]; e.g., the quote may include hyperlinks to website). 


Regarding claim 4, He discloses wherein the modified message includes special instructions regarding the transaction (see paragraphs [0005] and [0022]; e.g., request for quote). 

Regarding claim 5, He discloses wherein the transaction processing system is trained to identify the format and location of each needed item of information within each type of request for quote of a particular buyer (see paragraphs [0013] and [0045]). 

Regarding claim 6, He discloses wherein the computing device identifies the part number string within an original received message (see paragraphs [0019], [0022], [0032] and [0050]). 
	
Regarding claim 7, He discloses wherein the modified message has less elements than the original message (see claim 1 above). 

Regarding claim 8, He discloses wherein the number of elements are identified in the original message and used to determine whether one or more automated events should be initiated (see paragraphs [0013], [0045] and [0050]). 



Regarding claim 10, He discloses wherein a company name identified in the original message is mapped to a characteristic company name stored in memory (see paragraph [0050]). 

Regarding claim 11, He discloses wherein if the original message has information that cannot be harvested and mapped correctly, the original message is set aside to determine what issues may be triggering the incomplete processing of the original message (see paragraphs [0039] and [0046]). 

Regarding claim 12, He discloses wherein the seller reviews the original message that has been set aside and maps the elements of the original message to characteristics stored in memory (inherent feature). 

Regarding claim 13, He discloses wherein the tool displays retrieved historical records including at least one of: activity of a buyer on a particular part, activity of a buyer on a type of part, repair information, sales information, and price information (see paragraph [0098] and [0101]). 



Regarding claim 16, He discloses further comprising utilizing a quote creation engine that accesses harvested data stored in memory and creates a quote to be sent to a buyer (see claim 1 above). 

Regarding claim 17, He discloses wherein received data shown in the second text format is sortable by at least one category selected from the group including: initiation date, requests that have alerts, unassigned requests that have not be assigned to a team member, expired, quoted, worked, ignored, and blocked (inherent feature). 

Regarding claim 18, He discloses wherein received data shown in the second text format is forwarded to a third party provider for further clearance (see paragraph [0096]; e.g., once the account manager has reviewed and approved of the quote, the AM may forward the quote to the customer.). 

Regarding claim 19, He discloses wherein received data shown in the second text format is forwarded to a third party provider for export compliance clearance (see paragraph [0096]; e.g., once the account manager has reviewed and approved of the quote, the AM may forward the quote to the customer.). 

.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jones et al (US 2018/0349849 A1).
Seibel et al (US 7,096,220 B1).
Bird et al (US 2005/0234777 A1).
Chavali et al (US 2005/0234777 A1).
Paradise et al (US 2013/0290103 A1).
Vaux et al (US 7,822,679 B1).
Bhagwan et al (US 2018/0097766 A1).
Laporta (US 2017/0134326 A1).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174